      Case 2:09-cr-00391-SSV-MBN Document 1066 Filed 06/11/20 Page 1 of 5



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                            CRIMINAL ACTION

    VERSUS                                                       NO. 09-391

    JIMMY ISAAC                                            SECTION “R” (5)



                         ORDER AND REASONS


       The Court has received a motion from defendant Jimmy Isaac to

receive relief pursuant to United States v. Davis, 139 S. Ct. 2319 (2019).1

Defendant states that based on Davis, 2 the statute under which defendant

was convicted is “no longer usable.” 3 Because the Court construes this

motion as a successive habeas petition—and defendant has not sought

authorization from the Fifth Circuit to file it—the Court dismisses it.

       A review of the Court’s records reflects that defendant has filed prior

petitions for a writ of habeas corpus related to this same conviction.4 In

2010, defendant was convicted for his involvement in a drug conspiracy and




1    R. Doc. 1027; R. Doc. 1031.
2    Plaintiff references the “Davis case . . . fil[ed] on June 24[,] 2019,”
which invalidated 18 U.S.C. § 924(c)(3)(B). See R. Doc. 1031 at 1.
3    See id.
4    R. Doc. 919; R. Doc. 1013.
     Case 2:09-cr-00391-SSV-MBN Document 1066 Filed 06/11/20 Page 2 of 5



for possessing a firearm in furtherance of that drug crime. 5          In 2016,

defendant filed his first habeas petition. 6 In that petition, he argued that his

sentence was improper under Johnson v. United States, 135 S. Ct. 2551

(2015). 7 The Court denied his petition to vacate. 8 The petitioner did not

appeal this judgment.

      In 2018, defendant filed a second habeas petition.9 In that petition, he

argued that his conviction under 18 U.S.C. 924(c) was unconstitutional,

pursuant to Sessions v. Dimaya, 138 S. Ct. 1204 (2018), 1 0 and that his guilty

plea was involuntary, pursuant to Bousley v. United States, 523 U.S. 614

(1998). 1 1 The Court transferred that petition to the Fifth Circuit in order to

determine whether defendant was authorized to file it before the Court.1 2

The Fifth Circuit dismissed defendant’s request for authorization. 1 3

      Now, plaintiff asks for relief under Davis. He does not specify a specific

procedural basis for his “motion to consider,” but does suggest that his




5     See R. Doc. 203 at 1.
6     R. Doc. 919.
7     See id. at 4, 14-16.
8     R. Doc. 976; see also R. Doc. 975 at 3.
9     R. Doc. 1013.
10    See id. at 4; R. Doc. 1013-1 at 1.
11    See R. Doc. 1013 at 5; R. Doc. 1013-1 at 1-2.
12    See R. Doc. 1032 at 3.
13    R. Doc. 1042.
                                         2
     Case 2:09-cr-00391-SSV-MBN Document 1066 Filed 06/11/20 Page 3 of 5



conviction should no longer stand. 1 4      Consequently, as “Section 2255

provides the primary means of collaterally attacking a federal conviction and

sentence,” Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001) (per

curiam), the Court construes this request for relief as a habeas petition under

28 U.S.C. § 2255. See United States v. Rich, 141 F.3d 550, 551 (5th Cir. 1998)

(“There is a trend among circuit courts to look beyond the formal title affixed

to a motion if the motion is the functional equivalent of a motion under

§ 2255.”); see also Landazuri v. United States, No. CR 98-60030-02, 2006

WL 8441370, at *1 (W.D. La. Jan. 11, 2006) (“Although [defendant’s] motion

is not styled as a motion under § 2255, it must be read as such. . . . [T]he

motion is the functional equivalent of a motion to vacate, set aside, or correct

an illegal sentence under § 2255 . . . .”), report and recommendation

adopted, No. CR 98-60030-02, 2006 WL 8441371 (W.D. La. Feb. 1, 2006).1 5

      Under 28 U.S.C. § 2255, “[a] second or successive motion must be

certified . . . by a panel of the appropriate court of appeals.” See 28 U.S.C.



14    See R. Doc. 1031 at 1.
15    The Court also notes that because defendant has previously filed a
Section 2255 petition, a Castro warning is not necessary. See Rudzavice v.
Mejia, 637 F. App’x 154, 155 (5th Cir. 2016) (per curiam) (“Castro [v. United
States, 540 U.S. 375 (2003),] pertains to the recharacterization of a first
§ 2255 motion. Because the petition was not [defendant’s] first, the Castro
warnings were unwarranted.” (citation omitted)).

                                       3
    Case 2:09-cr-00391-SSV-MBN Document 1066 Filed 06/11/20 Page 4 of 5



§ 2255(h); see also 28 U.S.C. § 2244(b)(3)(A). This requirement “acts as a

jurisdictional bar to the district court’s asserting jurisdiction over any

successive habeas petition until this court has granted the petitioner

permission to file one.” United States v. Key, 205 F.3d 773, 774 (5th Cir.

2000) (per curiam). Nothing in the Court’s record indicates that defendant

has sought authorization from the court of appeals. As such, this court does

not have jurisdiction over his petition.

      Given that this is defendant’s third habeas petition—and the Fifth

Circuit did not authorize his prior petition—the Court finds dismissal the

appropriate course. See United States v. Fulton, 780 F.3d 683, 686 (5th Cir.

2015) (“[A] district court may dispose of applications lacking authorization

through dismissal.”); United States v. Davis, No. 4:05-CR-111-Y(2), 2012 WL

12994734, at *1 (N.D. Tex. Feb. 13, 2012) (“Since [petitioner’s] previous

motions construed as seeking relief under § 2255 were transferred to the

court of appeals, and that court denied authorization, the instant motion

under § 2255 must be dismissed without prejudice . . . .”); see also Sylvester

v. Smith, No. CIV.A. 6:14-CV-3434, 2015 WL 3948278, at *2 n.5 (W.D. La.

June 26, 2015) (“Although some district courts have transferred second or

successive petitions to the Fifth Circuit for authorization, a transfer is not

mandatory.”).


                                      4
  Case 2:09-cr-00391-SSV-MBN Document 1066 Filed 06/11/20 Page 5 of 5



    For the foregoing reasons, the Court DISMISSES defendant’s motion

WITHOUT PREJUDICE.




       New Orleans, Louisiana, this _____
                                     11th day of June, 2020.


                  _____________________
                       SARAH S. VANCE
                UNITED STATES DISTRICT JUDGE




                                  5
